Citation Nr: 1137469	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-11 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran provided testimony at a July 2011 hearing before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

In the June 2008 rating decision, the RO also denied service connection for tinnitus. However, the RO granted entitlement to service connection for tinnitus in a November 2010 rating decision. Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). The Veteran has not yet filed a second NOD in regard to November 2010 rating decision so the claim for tinnitus is not before the Board and is not reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks service connection for bilateral hearing loss. He contends that he experiences hearing loss due to an in-service incident in which a gun mount misfired. The record reflects that he served in the Navy on a ship that performed gunnery exercises, but contains conflicting accounts of when hearing loss manifested. Specifically, the Veteran has reported experiencing hearing loss since that in-service event, since approximately 1980 (October 2010 VA examination), and since approximately 1990 (August 1996 private audiological evaluation).

At a July 2011 hearing, the Veteran testified that an August 1996 private audiologist misunderstood when his hearing loss manifested; he provided a medical opinion from a different private audiologist supporting his claim. He also testified that he had received several earlier hearing tests from multiple former employers. No such evaluations appear within the claims file. Further, the report from the August 1996 private audiology evaluation states that the Veteran's last hearing examination was two (2) years ago, but no earlier evaluation report appears in the record. 

VA has a duty to assist claimants with the evidentiary development of pending claims. As the outstanding audiological evaluations are relevant to the matter on appeal, the RO/AMC must provide the Veteran with authorization forms allowing for the release of his audiological evaluations from former employers and from any private audiologists who evaluated him prior to August 1996.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Specifically, provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, any private audiological evaluations conducted prior to August 1996 and records of hearing evaluations conducted by his former employers. Obtain any identified private/employment records and any newly-generated VA records (noting that the last VA treatment records within the claims file are dated November 2010) and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).








(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


